                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                    CR-09-91-GF-BMM
                Plaintiff,
      vs.

                                                           ORDER
JORDAN CHARLES DEMONTINEY,

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on October 22, 2019. (Doc. 115.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on October 22, 2019. (Doc.

114.) The United States accused Demontiney of violating his conditions of

supervised release by 1) failing to report for substance abuse testing; 2) by using

methamphetamine; 3) by failing to notify his probation officer of a change of
employment; 4) by consuming alcohol; 5) committing another crime; and 6) by

failing to complete his substance abuse treatment program. (Doc. 111.)

      Demontiney admitted to all of the allegations but alleged violation 5, at a

revocation hearing. (Doc. 114.) Judge Johnston found that Demontiney’s

violations warrant revocation, and recommended that Demontiney be incarcerated

7 months, with no supervised release to follow. (Doc. 115 at 4.)

      The violations prove serious and warrant revocation of Demontiney’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 115) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Jordan Charles Demontiney

be incarcerated for 7 months, with no supervised release to follow.

      DATED this 12th day of November, 2019.
